Citation Nr: 1750427	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 14-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD). 

2. Entitlement to a compensable initial rating for service-connected PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Jurisdiction has been transferred to the RO in New Orleans, Louisiana. 

The Board finds that remand is required to the Agency of Original Jurisdiction (AOJ), as the medical opinions from the VA examiners are incomplete. Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. 


REMAND

The Board finds that the July 2010 and October 2010 VA medical opinions are incomplete, and as such further development is needed before the Veteran's claim can be decided.  

Regarding the Veteran's sleep apnea claim, the Board finds that the October 2010 VA examination was incomplete because the examiner assessed the Veteran's sleep apnea based on in-service complaints of insomnia and did not consider sleep apnea as secondary to his service-connected PTSD. Although the Veteran did not explicitly raise the issue of secondary service connection for his sleep apnea, the Board finds that the issue of secondary service connection was reasonably raised by the record. The records show that the Veteran has contended that his sleep apnea was "attributed" to his service-connected PTSD and that his PTSD was the "catalyst" for his sleep apnea. In support of his contention, the Veteran submitted an article that found the risk of sleep apnea increased with PTSD. Thus, the Board finds that the record reasonably raises the issue of secondary service connection, and that adequate VA examination requires an addendum to address whether the Veteran's sleep apnea was proximately due to, or aggravated, by his service-connected PTSD. See Allen v. Brown, 7 Vet. App. 439 (1995).

As for the Veteran's PTSD, the Board finds that the Veteran must be afforded a new VA psychological examination. The Veteran's last mental health VA examination was in July 2010. In his February 2014 statement, the Veteran reported worsening symptoms since that examination, including bursts of anger, road rage, panic attacks, irritability, and sleep impairment. Medical records since the July 2010 evaluation also indicate increased irritability, nervousness, sleep impairment, and impaired concentration and memory. As there is an allegation and possibility of an increase in severity of the Veteran's PTSD, the claim must be remanded for a new VA examination to determine the current severity of the Veteran's PTSD. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion from the examiner who provided the October 2010 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was proximately due to, or aggravated (permanently worsened beyond the natural progress of the disorder), by his service-connected PTSD. The examiner must discuss the medical article submitted by the Veteran concerning the possibility of a link between sleep apnea and PTSD in the context of any negative opinion.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of sleep apnea by the service-connected PTSD.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Schedule the Veteran for a VA psychological examination to evaluate the current severity of his PTSD. Furnish the Veteran's claims file, including a copy of this remand, to the examiner. The examiner should specifically state that the entire claims file has been reviewed, including this remand order. 

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected PTSD. The examiner should also provide information concerning any functional impairment that results from the service-connected PTSD that may affect his ability to function and perform tasks in a work setting.

3. Thereafter, readjudicate the issues as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).





